UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4485


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MAURICIO MARIO BALTAZAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:13-cr-00042-RLV-DSC-1)


Submitted:   January 5, 2015                 Decided:   January 14, 2015


Before MOTZ, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mauricio           Baltazar       appeals       the     district       court’s

criminal   judgment        sentencing       him     to     169   months’      imprisonment

pursuant to his guilty plea to conspiracy to distribute and to

possess with intent to distribute at least 1500 grams, but less

than   5000      grams,    of     a    mixture       and    substance      containing      a

detectable amount of methamphetamine, in violation of 21 U.S.C.

§§   841(b)(1)(A)       and     846    (2012).        Baltazar’s       counsel    filed     a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal, but

questioning whether Baltazar’s trial counsel was ineffective for

failing    to    move     to    suppress      the    evidence      obtained      from    the

search of Baltazar’s cellular phone.                        Although advised of his

right to do so, Baltazar has not filed a pro se supplemental

brief.    The Government declined to file a response.                         We affirm.

            We    decline       to    reach      Baltazar’s       counsel’s     claims     of

ineffective       assistance          of   counsel.           Unless     an    attorney’s

ineffectiveness conclusively appears on the face of the record,

ineffective      assistance       claims      are    not     generally     addressed       on

direct appeal.       United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).       Instead, such claims should be raised in a motion

brought pursuant to 28 U.S.C. § 2255 (2012), in order to permit

sufficient       development          of   the      record.        United      States      v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                           Because there

                                              2
is no conclusive evidence of ineffective assistance of counsel

on the face of the record, we conclude that these claims should

be raised, if at all, in a § 2255 motion.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   thus   affirm       the   district    court’s    judgment.         This     court

requires that counsel inform Baltazar, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If Baltazar requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may   move    in    this   court    for   leave    to     withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on Baltazar.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court    and   argument      would    not   aid    the

decisional process.

                                                                             AFFIRMED




                                          3